Citation Nr: 1512326	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  11-27 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and her granddaughter



ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia.

In May 2014, the appellant, her daughter, and her granddaughter presented testimony during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.

In July 2014, the Board remanded the claim for further development, including specifically for a medical opinion addressing the etiology of the Veteran's cause of death.  That development having been completed, the case has returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1.  The Veteran died in November 2009.  The Veteran's death certificate lists his immediate cause of death as glioblastoma.

2.  The evidence is at least in equipoise as to whether the Veteran's glioblastoma is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1153, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the appellant.

When a Veteran dies of a service-connected disability, the Veteran's surviving spouse is eligible for DIC benefits for the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5(a), 3.312.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service was either the principal cause of death or contributed substantially and materially to the veteran's death.  38 C.F.R. § 3.312.  Service connection for the cause of a Veteran's death may be demonstrated by showing that the Veteran's death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).  

The Veteran died in November 2009.  The primary cause of death was glioblastoma, a malignant brain tumor; there were no underlying or contributing causes.  The Board notes that, although the Veteran was in receipt of total disability rating based on individual unemployability due to a service-connected disability (TDIU) at the time of his death, effective from September 11, 2003, he was not service connected for glioblastoma or any other type of cancer.  Rather, his service connected disabilities included posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia (rated as 50 percent disabling from September 11, 2003); bilateral hearing loss (rated as 20 percent disabling from November 8, 2004); tinnitus (rated as 10 percent disabling from April 9, 2003); hemorrhoidectomy (rated as noncompensable (0 percent) from June 26, 1956); and right hip scars, status post ecthymatosis (rated as noncompensable from June 26, 1956).   These service-connected disabilities have neither been shown nor alleged to have caused, or contributed to cause, the Veteran's death.  



Certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, here, there is no evidence indicating that the Veteran's glioblastoma was manifest to a degree of 10 percent or more during the first year following separation from service in 1954.  Further, the Veteran's STRs do not show, nor does the appellant contend, that the Veteran was treated for, or diagnosed with, glioblastoma or any other malignant tumors during his active service.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  Thus, service connection on a presumptive basis is not warranted.  Nevertheless, service connection for glioblastoma may still be established with proof of direct causation.  See McCartt v. West, 12 Vet. App. 164, 167 (1999); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The appellant's contention is that the Veteran's exposure to lead, debris, and heavy metals from firing howitzers, and/or his exposure to organic, volatile ground and surface water contaminants, as well as heavy metals, including manganese, lead and magnesium while serving at the Fort Dix Landfill and Fort Devens Sudbury Training Annex, caused him to develop the glioblastoma that ultimately caused his death.  See November 2009 Death Certificate (listing glioblastoma as the sole cause of death).  Alternatively, the appellant asserts that studies have shown that the rate of cancer is significantly higher among Korean veterans than the general population, and, therefore, the Veteran's glioblastoma resulted from exposure to carcinogens in Korea.  

The Veteran's service treatment records reflect that he served as a "cannoneer" with a field artillery battalion during the Korean War.  Additionally, the appellant has submitted evidence concerning the heightened risk of exposure to lead of personnel working on firing ranges and around munitions, and reflecting the presence of lead in munitions, including specifically as a primer and detonator.  Accordingly, the Board finds that appellant's assertion that the Veteran was exposed to, and inhaled, dust containing lead during his active service to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  See also May 2014 Board Hearing Transcript (conceding the presence of pollutants and other debris from firing artillery). 

The question remains, then, whether this in-service exposure to lead and other heavy metals can be etiologically related to the Veteran's glioblastoma, diagnosed in October 2009. 

In support of her contentions, the appellant submitted a May 2014 medical report, authored by her daughter, D.M.O., a nurse, which supported a relationship between the Veteran's glioblastoma and his exposure to lead during his Korean War service.  In the report, D.M.O. opined that the Veteran's exposure to airborne lead particles created by firing howitzers during his active duty service was at least as likely as not the cause of his terminal glioblastoma.  D.M.O. explained that the effects of lead toxicity on the brain and nervous system include vision changes, cognitive problems including effects on mood, thinking, and memory, headaches, seizures, and weakness and numbness of the arms and legs, all of which were manifested by the Veteran during his life.  Moreover, recent medical scholarship was increasingly supportive of the notion that lead exposure correlated with later development of cancers, including specifically glioblastomas.  See, e.g., Jennifer Gek-Choo Teo et al., Intracranial Vascular Calcifications, Glioblastoma Multiforme, and Lead Poisoning, 18 Am. J. Neuroradiol. 579 (March 1997); Parveen Bhatti, et al., Lead Exposure, Polymorphisms in Genes Related to Oxidative Stress and Risk of Adult Brain Tumors, 18 Cancer Epidemiol. Biomarkers Prev. 1841 (June 2009); Edwin van Wijngaarden and Mustafa Dosemeci, Brain Cancer Mortality and Potential Occupational Exposure to Lead: Findings from the National Longitudinal Mortality Study, 1979-1989, 119 Int. J. Cancer 1136 (September 2006); Lead, The American Cancer Society, available at http://www.cancer.org/cancer/cancercauses/


othercarcinogens/athome/lead (last visited March 18, 2015) (reflecting that lead is classified as "probably carcinogenic to humans").  

In further support of her opinion that the Veteran's glioblastoma was at least as likely as not etiologically related to his in-service exposure to significant amounts of lead, D.M.O. additionally submitted evidence reflecting that the rate of cancer is significantly higher among Korean veterans than the general population.  See, e.g., Cancer Incidence Study 2003: Australian Veterans of the Korean War, Australian Institute of Health and Welfare (October 2003), available at http://www.aihw.gov.au/publication-detail/?id=6442467537 (finding that the incidence of head and neck cancers for Korean veterans between 1982 and 1999 was 76-90% higher than for the Australian community).  D.M.O. found that this study, while not determinative in this particular instance, further supported the conclusion that repeated exposure to toxins such as lead increased the likelihood of the development of cancers, including of the brain, later in life.  Accordingly, D.M.O. found that it was at least as likely as not that the Veteran's brain cancer developed as a result of his exposure to pollutants during his active service, especially in the absence of any other identified post-service etiology.

The Board remanded the case in July 2014 in order to obtain a medical opinion.  The Board instructed that the VA physician should review the records and provide an opinion as to the likelihood that the Veteran's glioblastoma was causally related to any incident of his service.  The physician was specifically instructed to provide an opinion as to whether (i) the Veteran's glioblastoma was caused by exposure to organic, volatile ground and surface water contaminants, as well as heavy metals, including manganese, lead and magnesium, while serving at the Fort Dix Landfill and Fort Devens Sudbury Training Annex; (ii) the Veteran's glioblastoma was caused by exposure to lead, debris, and heavy metals from firing howitzers; and (3) the Veteran's glioblastoma resulted from exposure to carcinogens in Korea as 

indicated by studies showing that the rate of cancer is significantly higher among Korean veterans than the general population.  See July 2014 Board Remand.  

In September 2014, a VA examiner reviewed the claims folder.  Based on this review, and on pertinet studies and medical scholarship concerning glioblastomas, the VA examiner opined that the Veteran's terminal glioblastoma was less likely than not related to his active service.  The examiner noted that glioblastoma is a disease of uncertain etiology, and that "the only valid scientific study relating glioblastoma to occupational exposure is one linking the disease with exposure to ionizing radiation."  Further, the examiner noted that the Veteran's health records are absent any evidence of lead or other heavy metal toxicity.  Accordingly, because "there are no definitive clinical studies linking glioblastoma to any environmental exposure except for ionizing radiation," and because "[t]here is no medical evidence of lead toxicity" in the Veteran's treatment records, a finding that the Veteran's terminal glioblastoma is related to his active service is unwarranted.  

This examination report is inadequate to decide the claim.  In this regard, the September 2010 VA examiner based the negative etiological opinion primarily upon the absence of medical evidence in the Veteran's treatment records of complaints of or treatment for heavy metal toxicity.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible); Cf. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (holding that a VA opinion was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on lack of evidence in the STRs to provide a negative opinion).  Moreover, the VA examiner failed to consider or address the testimony and additional evidence adduced during the May 2014 Board hearing establishing the Veteran's exposure to lead and other heavy metals and contaminants during his active service.  As noted, this exposure has been conceded as consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  In basing his opinion upon the lack of contemporaneous evidence of heavy metal toxicity in the Veteran's treatment records, without consideration of the Veteran's established in-service exposure to lead, the examiner failed to provide a sufficient basis for his negative etiological opinion.

Because the September 2012 VA physician's opinion was insufficient, the RO sought further medical comment and, later that same month, requested an additional medical opinion to address the question of whether the Veteran's glioblastoma was causally related to any incident of his service.  In the September 2014 medical opinion, a VA medical officer noted that the Veteran's cause of death was "complications related to a glioblastoma involving the right parietal region of the brain."  Based on a review of the claims file, the Veteran's medical records and clinical history, and current medical literature, including specifically the treatises and studies submitted by the appellant, the medical officer concluded that the Veteran's terminal glioblastoma was less likely than not caused or aggravated by his in-service exposure to contaminants, including lead.  In support of this opinion, the medical officer noted that the etiology of glioblastomas is unknown, but is probably multifactorial, with several environmental and genetic agents implicated as risk factors.  See September 2014 Opinion of L.T.C. (citing Okezie O. Kanu, et al., Glioblastoma Multiforme: A Review of Therapeutic Targets, 13 Expert Opin. Ther. Targets 701 (June 2009)).  

The medical officer noted that the current data, including the studies submitted by the appellant, "appears to only theorize that that exposure 'may' cause certain brain cancer which is very different than direct cause of glioblastoma in the brain."  Moreover, the medical officer noted that the Veteran's medical treatment records were silent for any evidence supporting the existence of "an acquired, diagnosed and/or treated toxicity to lead and/or any type of heavy metal poisoning while in service and/or during his life-time."  Thus, the medical officer found that it was less likely than not that the Veteran's death from glioblastoma was caused or aggravated by his active service, including his exposure to lead and other pollutants.

Furthermore, concerning the asserted increased rate of cancer among Korean War veterans as opposed to the general population, the VA medical officer noted that the study submitted by the appellant only concerned Australian Veterans of the Korean War, and therefore could not be extrapolated to encompass other Korean War Veterans from other distinct populations, including American Korean War Veterans.  Specifically, "in order to compare two groups, the same variables, to include location, M[ilitary] O[ccupational] S[pecialty], exposure to same materials, protective clothing, inoculation, etc., must be considered."  Thus, "because the variables were not constant," the medical officer found that appellant's reliance upon the Australian study to support the contention that the Veteran's glioblastoma is related generally to his service in Korea is misplaced, as extrapolation of statistical conclusions across groups is "less likely than not significant and meaningful."  

The record thus contains conflicting medical opinions as to the likely etiology of the Veteran's terminal glioblastoma, namely the May 2014 nurse's opinion, and the September 2014 opinion of the VA medical officer.  As with all evidence, it is the responsibility of the Board to weigh conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011); Nieves-Rodriguez, 22 Vet. App. at 300;  Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).



In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing Fed. R. Evid. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private medical professional may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id. at 302-04.  The Board will also consider the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Here, the September 2014 VA medical officer's opinion is competent and probative medical evidence.  The medical officer's conclusion that the Veteran's glioblastoma is less likely than not related to service is based on a factually accurate history, and reflects a thorough review of the claims file, review of the claims file, the Veteran's medical records and clinical history, and current medical literature.  Moreover, the VA medical officer based her negative etiological opinion on the relevant evidence in this case, and the opinion is fully articulated and supported by sound reasoning.  See Nieves-Rodriguez, 22 Vet. App. at 302

However, the May 2014 nurse's opinion constitutes equally competent and probative medical evidence.  In this regard, D.M.O. based her opinion that the Veteran's glioblastoma was at least as likely as not related to his lead exposure during active service on a factually accurate history of the Veteran's active duty service, a detailed knowledge of a Veteran's past clinical history, and a thorough and articulate summary of the relevant medical principles and studies.  In reaching her conclusion, she specifically addressed the Veteran's significant levels of occupational exposure to harmful heavy metals and discussed in detail the relevant treatise evidence which supported her conclusion.  Id.  

Moreover, although the Board finds both opinions to be equally probative, it is important to note that, there is no indication in the record that the VA medical officer is somehow more qualified to opine as to the etiology of the Veteran's glioblastoma than the private nurse.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 (2007) (a nurse's opinion provided within the scope of his or her training is competent medical evidence); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (recognizing that nurses' statements regarding nexus were sufficient to make a claim well grounded); Williams v. Brown, 4 Vet. App. 270, 273 (1993) (finding opinions of a VA registered nurse therapist competent medical testimony and requiring the Board to provide reasons or bases for finding those opinions unpersuasive).  Additionally, it is especially noteworthy that, despite extensive review of medical treatise evidence by multiple medical professionals, at no point during the pendency of the claim has the Veteran's glioblastoma been attributed to any post-service cause.  Rather, the VA medical professionals specifically noted that the precise etiology of glioblastomas was "unknown" and thus failed to adduce any alternate (nonservice-related) etiology for this condition.

Accordingly, when the evidence in favor of a claim is equally probative as evidence against the claim, the benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for the Veteran's glioblastoma is warranted.  It follows that because the Veteran died from glioblastoma, service connection is warranted for the cause of his death.   38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


